NO. 07-03-0442-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                     JANUARY 5, 2004

                           ______________________________


                ZURICH AMERICAN INSURANCE COMPANY, APPELLANT

                                              V.

                                 ARTHUR HILL, APPELLEE


                         _________________________________

               FROM THE 128TH DISTRICT COURT OF ORANGE COUNTY;

                   NO. A010136-C; HONORABLE PAT CLARK, JUDGE

                           _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                 MEMORANDUM OPINION


       On December 17, 2003, appellant, Zurich American Insurance Company, filed a

Motion to Dismiss Appeal pursuant to TEX . R. APP . P. 42.1(a)1 based on an agreement

resolving the underlying dispute. The motion includes a certificate of service that counsel




      1
          A rule of appellate procedure will hereafter be referred to as “Rule ____.”
for appellee was served a copy of the motion by first class mail on December 3, 2003. No

response to the motion has been received.


      Accordingly, without passing on the merits of the case, appellant’s Motion to

Dismiss is granted and the appeal is hereby dismissed. Rule 42.1(a).


      All costs are assessed to appellant. Having dismissed the appeal at appellant’s

request, no motion for rehearing will be entertained, and our mandate will issue forthwith.




                                                Phil Johnson
                                                Chief Justice




                                            2